                

Change-in-Control Agreement

Date: October 13, 2006

Graham Sharp

Avid Technology, Inc.

Avid Technology Park

One Park West

Tewksbury, MA 01876

 

The Board of Directors (the “Board”) of Avid Technology, Inc. (“Avid” or the
“Company”) recognizes that your contributions to the future growth and success
of the Company will be substantial and the Board desires to assure the Company
of your continued services for the benefit of the Company, particularly in the
face of a change-in-control of the Company.

This letter agreement (“Agreement”) therefore sets forth those benefits that the
Company will provide to you in the event your employment within the Company is
terminated after a “Change in Control of the Company” (as defined in
Paragraph 2(i)) under the circumstances described below.

1.

TERM.

If a Change in Control of the Company should occur while you are still an
employee of the Company, then this Agreement shall continue in effect from the
date of such Change in Control of the Company for so long as you remain an
employee of the Company, but in no event for more than two full calendar years
following such Change in Control of the Company; provided, however, that the
expiration of the term of this Agreement shall not adversely affect your rights
under this Agreement which have accrued prior to such expiration. If no Change
in Control of the Company occurs before your status as an employee of the
Company is terminated, this Agreement shall expire on such date. Prior to a
Change in Control of the Company, (a) your employment may be terminated by the
Company or by you, in each case only in accordance with the provisions of your
Executive Employment Agreement dated October 13, 2006, and (b) this Agreement
may be terminated by the Company at any time upon written notice to you, and in
either such event (termination of your employment, or termination of this
Agreement, prior to a Change in Control), you shall not be entitled to any of
the benefits provided hereunder; provided, however, that the Company may not
terminate this Agreement following the occurrence of a Potential Change in
Control of the Company (as defined in Paragraph 2(ii)) unless (a) at least one
year has expired since the most recent event or transaction constituting a
Potential Change in Control of the

 

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 2

 

Company and (b) in respect of a Potential Change in Control of the Company which
previously occurred, no facts or circumstances continue to exist which, if
initially occurring at the time any termination of this Agreement is to occur,
would constitute a Potential Change in Control of the Company.

 

2.

CHANGE IN CONTROL; POTENTIAL CHANGE IN CONTROL.

(i)           For purposes of this Agreement, a “Change in Control of the
Company” shall be deemed to have occurred only if any of the following events
occur:

(a)          The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”))(a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which satisfies
the criteria set forth in clauses (A) and (B) of subparagraph (c) of this
Paragraph 2(i); or

(b)          Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequently
to the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)          Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners,

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 3

 

respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 40% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, of the corporation resulting from such Business Combination (which as
used in this Paragraph 2(i)(c) shall include, without limitation, a corporation
which as a result of such transaction owns all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be and (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation.

(ii)          For purposes of this Agreement, a “Potential Change in Control of
the Company” shall be deemed to have occurred if (A) the Company shall enter
into a merger, acquisition or similar agreement, the consummation of which would
result in the occurrence of a Change in Control of the Company, or (B) any
person shall publicly announce an intention to take actions which if consummated
would constitute a Change in Control of the Company. Notwithstanding the
foregoing, any event or transaction which would otherwise constitute a Potential
Change in Control of the Company shall not constitute a Potential Change in
Control of the Company if the negotiations or other actions leading to such
event or transaction were initiated by the Company (it being understood that the
occurrence of such a Company-initiated event or transaction shall not affect the
existence of any Potential Change in Control of the Company resulting from any
other event or transaction).

3.

TERMINATION FOLLOWING CHANGE IN CONTROL.

If a Change in Control of the Company shall have occurred while you are still an
employee of the Company, you shall be entitled to the payments and benefits
provided in Paragraph 4 hereof upon the subsequent termination of your
employment within twenty-four (24) months after such Change in Control, by you
or by the Company, unless such termination is (a) by the Company for “Cause” (as
defined below) or (b) by you other than for “Good Reason” (as defined below); in
either such event, you shall not be entitled to receive benefits under this
Agreement.

 

(i)

“Disability”. If, as a result of your incapacity due to physical or mental

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 4

 

illness, you shall have been deemed “disabled” by the institution appointed by
the Company to administer the Company’s Long-Term Disability Plan (or successor
plan) because you shall have been absent from full-time performance of your
duties with the Company for more than one hundred and eighty (180) days during a
three hundred and sixty-five (365) day period, the Company may terminate your
employment for Disability.

(ii)         “Cause”. For the purposes of this Agreement, the Company shall have
“Cause” to terminate your employment only upon

(A)        the willful and continued failure by you substantially to perform
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any failure resulting from your
terminating your employment with the Company for “Good Reason” (as defined
below)) after a written demand for substantial performance is delivered to you
by the Company which specifically identifies the manner in which the Company
believes that you have not substantially performed your duties, or

(B)         a breach of the Invention and Non-Disclosure Agreement, between you
and the Company, which is not cured after ten (10) days’ written notice from the
Company (if such breach is susceptible to cure), or

(C)         the willful engaging by you in gross misconduct materially and
demonstrably injurious to the Company, or

(D)         an act by you of fraud, embezzlement or other material dishonesty
with respect to the Company, or

(E)          commission of a felony or any other crime involving fraud,
dishonesty or moral turpitude.

For purposes of this Paragraph, no act, or failure to act, on your part shall be
considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interests of the Company.

(iii)        “Good Reason”. You may terminate your employment for Good Reason.
For purpose of this Agreement, "Good Reason" shall mean:

(A)        the assignment to you of any duties materially inconsistent with, or
any material diminution of, your positions, duties, responsibilities and status
with the Company immediately prior to a Change in Control of the Company, or a
material

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 5

 

change in your titles or offices as in effect immediately prior to a Change in
Control of the Company;

(B)         a reduction by the Company in your base salary in effect immediately
prior to a Change in Control of the Company (other than the reduction of up to
5% for a period of not more than six (6) months which is part of an across the
board proportionate reduction in the salaries of other peer executives of the
Company imposed because the Company is experiencing financial hardship);

(C)         the failure by the Company to maintain your participation in any
life insurance, medical, health and accident, disability and vacation plan or
policy of the Company on terms not less favorable than those provided by the
Company to other peer executives of the Company;

(D)         the failure by the Company to maintain your participation in a bonus
or incentive plan that provides for an annual target bonus not lower than your
target bonus (at a payout factor of one) for the fiscal year in which the Change
in Control of the Company occurs;

(E)         any requirement by the Company that (i) the location of which you
perform your principal duties for the Company be changed to a new location that
is more than 50 miles from the location at which you perform your principal
duties for the Company at the time of the Change in Control of the Company or
(ii) you are required to travel on an overnight basis to a significantly greater
extent than you were required to so travel prior to the Change in Control of the
Company;

(F)          any material breach by the Company of any provision of this
Agreement (including, without limitation, Paragraph 6), which is not cured
within thirty (30) days after written notice thereof; or

(G)         any purported termination of your employment by the Company which is
not effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph (iv) below (and, if applicable, subparagraph (ii) above); and for
purposes of this Agreement, no such purported termination shall be effective.

(iv)        Notice of Termination. Any termination by the Company pursuant to
subparagraphs (i) or (ii) above or by you pursuant to subparagraph (iii) above
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your termination under the
provision so indicated.

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 6

 

 

(v)

Date of Termination. “Date of Termination” shall mean:

(A)        if your employment is terminated for Disability, thirty (30) days
after Notice of Termination is given,

(B)         if your employment is terminated pursuant to subparagraph (iii)
above, the date specified in the Notice of Termination, and

(C)         if your employment is terminated for any other reason, the date on
which a Notice of Termination is given (or, if a Notice of Termination is not
given, the date of such termination).

4.

COMPENSATION DURING DISABILITY OR UPON TERMINATION.

(i)           If, after a Change in Control of the Company, you shall fail to
perform your duties hereunder as a result of incapacity due to Disability, you
shall continue to receive your full base salary in regular installments in
accordance with the Company’s usual payment practices at the rate then in effect
and any awards under the Executive/Senior Management Variable Compensation Plan
or any successor plan shall continue to accrue and to be paid during such period
until your employment is terminated (and, if the Company maintains a Long Term
Disability Plan, you shall be eligible for coverage thereunder in accordance
with the terms thereof and subject to the satisfaction of all applicable
conditions, including without limitation, the timely filing of a notice of
claim).

(ii)          If, after a Change in Control of the Company, your employment
shall be terminated for Cause, the Company shall pay you for your full base
salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given and the Company shall have no further obligations to you
under this Agreement.

(iii)        If, within two years after a Change in Control of the Company, the
Company shall terminate your employment by reason of your death or pursuant to
Paragraph 3(i), the Company shall continue to pay you, or your heirs, successors
or legal representatives, as the case may be, your full base salary in regular
installments in accordance with the Company’s usual payment practices at the
rate then in effect until twelve (12) months after the date of such death or
Disability (less the amount of any payments made to you under any long-term
disability plan of the Company) and (b) notwithstanding any provision to the
contrary in any Avid stock plan, or under the terms of any grant, award
agreement or form for exercising any right under any such plan, any stock
options or restricted stock awards held by you as of the date of death or
Disability shall become exercisable or vested, as the case may be, as to an
additional number of shares equal to the number that would have been exercisable
or vested as of

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 7

 

the end of the twelve (12) month period immediately following the date of death
or Disability. The Company shall have no other liability or obligation under
this Agreement to your executors, legal representatives, administrators, heirs
or assigns or any other person claiming under or through you.

(iv)        If, within two years after a Change in Control of the Company, you
shall terminate your employment for Good Reason or the Company shall terminate
your employment, other than by reason of your death or pursuant to
Paragraph 3(i) or 3(ii) hereof,

(A)         The Company shall pay you as severance pay (and without regard to
the provisions of any benefit plan) in a lump sum in cash no more than thirty
(30) days following the Date of Termination, the following amounts:

 

(x)

the sum of (A) your accrued but unpaid base salary through the Date of
Termination, (B) the product of (x) the greater of your highest annual bonus
earned in the two most recent full fiscal years preceding the Date of
Termination and your target bonus award (at a payout factor of one) for the
fiscal year in which the Date of Termination occurs, and (y) a fraction, the
numerator of which is the number of days in the then current fiscal year through
the Date of Termination, and the denominator of which is 365 and (C) any accrued
vacation pay, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A), (B), and (C) shall be hereinafter referred to
as the “Accrued Obligations”); and

 

(y)

the amount equal to one and a half (1.5) times the sum of your annual base
salary at the highest rate in effect during the twelve (12) months preceding the
Date of Termination and the greater of your highest annual bonus earned in the
two most recent full fiscal years preceding the Date of Termination and your
target bonus award (at a payout factor of one) for the fiscal year in which the
Date of Termination occurs.

(B)          For an eighteen (18) month period after such termination, the
Company shall arrange to provide you with life, dental, accident and group
health insurance benefits substantially similar to those that you were receiving
immediately

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 8

 

prior to such termination to the extent that the Company's plans then permit the
Company to provide you with such benefits. Notwithstanding the foregoing, the
Company shall not provide any such benefits to you to the extent that an
equivalent benefit is received by you from another employer during such period,
and you shall report any such benefit actually received by you to the Company;

(C)         Notwithstanding anything to the contrary in the applicable stock
option or restricted stock agreement, the exercisability of all outstanding
stock options and restricted stock awards then held by you for the purchase of
common stock of the Company (or securities exchanged for such common stock in
connection with the Change in Control of the Company) shall accelerate in full
and you shall be entitled to exercise any such options until eighteen
(18) months after the Date of Termination; and

(D)         You shall be entitled to full executive outplacement assistance with
an agency selected by the Company’ provided that no outplacement assistance will
be provided after the end of the second calendar year following the calendar
year in which your Date of Termination occurred.

(v)          In order to be eligible to receive any of the salary or benefits
under Paragraphs 4(iii) or 4(iv), you or your personal representative shall be
required to execute and deliver to the Company (without subsequent revocation if
provided for therein) a general release of claims against the Company, excluding
any claims concerning the Company’s obligations under this Agreement.

(vi)        You shall not be required to mitigate the amount of any payment
provided for in this Paragraph 4 by seeking other employment or otherwise, nor,
except as provided in Paragraph 4(iv)(B), shall the amount of any payment
provided for in this Paragraph 4 be reduced by any compensation earned by you as
the result of employment by another employer after the Date of Termination, or
otherwise.

(vii)       Nothing in this Agreement shall prevent or limit your continuing or
future participation in any plan, program, policy or practice provided by the
Company to its employees and for which you may qualify nor, subject to Paragraph
11 hereof, shall anything herein limit or otherwise affect such rights as you
may have under any contract or agreement between you and the Company; provided,
however, that to the extent you are entitled to receive any payments hereunder
upon termination of your employment, you shall not be entitled to any payments
under any severance plan, program, policy or practice of the Company then in
effect.

(viii)      If any of the payments to be made to you under this Paragraph 4
constitute "nonqualified deferred compensation" within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"), then if you
are a

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 9

 

“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code, the
commencement of the delivery of any such payments will be delayed to the date
that is 6 months after your Date of Termination (the “Earliest Payment Date”).
Any payments that are delayed pursuant to the preceding sentence shall be paid
on the Earliest Payment Date.

5.

TAXES.

(i)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to you or for your benefit and/or any
acceleration of vesting of any options or restricted stock awards (whether paid
or payable or distributed or distributable or provided pursuant to the terms of
this Agreement or otherwise) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Excise Tax”), then
the Payments shall be reduced, in the aggregate, to an amount (the “Reduced
Amount”) such that the receipt of Payments would not give rise to any Excise
Tax. Notwithstanding the foregoing provisions of this Paragraph 5(i), if it
shall be determined that (i) the aggregate present value (determined in
accordance with applicable Treasury Regulations) of the payments eliminated
pursuant to the preceding sentence (the “Eliminated Payments”) exceeds by at
least fifty thousand dollars ($50,000)(ii) the aggregate present value of the
amount of any additional taxes that would be incurred by you if the Eliminated
Payments (determined without regard to this sentence) were paid to you
(including state and federal income taxes on the Eliminated Payments, any Excise
Tax, and any withholding taxes) then no reduction in the Payments shall be made.

(ii)          Subject to the provisions of Paragraph 5(i), all determinations
required to be made under this Paragraph 5, including whether any Payments need
to be reduced or eliminated and the assumptions to be utilized in arriving at
such determination, shall be made by PricewaterhouseCoopers LLP or such other
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations to both
the Company and you within fifteen (15) business days of the receipt of notice
from you that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity, or group affecting the Change of Control,
the Company shall appoint another nationally recognized accounting firm to make
the determinations required hereunder. All fees and expenses of the Accounting
Firm shall be borne by the Company.

6.

SUCCESSOR’S BINDING AGREEMENT.

 

(i)

The Company will require any successor (whether direct or indirect, by

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 10

 

purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or the assets of the Company, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. As
used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Paragraph 6 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

(ii)          This Agreement shall inure to the benefit of, and be enforceable
by, your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amounts would still be payable to you hereunder if you had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee or other
designee or, if there be no such designee, to your estate.

7.

COMPETITIVE ACTIVITY.

(i)           Unless the Company materially breaches this Agreement, you agree
you will not while you are employed by the Company and for a period of eighteen
(18) months after termination of your employment with the Company:

(A)         engage in any activity that is competitive with any business which
is now, or is at any time during your employment with the Company, conducted by
the Company, including without limitation becoming an employee, investor (except
for passive investments of not more than one percent (1%) of the outstanding
shares of, or any other equity interest in, a company or entity listed or traded
on a national securities exchange or in an over-the-counter securities market),
officer, agent, partner or director of, or other participant in, any firm,
person or other entity in any geographic area that competes or plans to compete
with the Company in the business of the development, manufacture, promotion,
distribution or sale of digital film, video or audio editing, special effects,
3D or newsroom automation systems or products or other business in which the
Company is engaged or plans to engage at the time of your termination.

(B)         directly or indirectly assist others in engaging in any of the
activities in which you are prohibited to engage by Paragraph 7(i)(A) above.

(C)         directly or indirectly either alone or in association with others
(1) solicit, or permit any organization directly or indirectly controlled by you
to solicit, any employee of the Company to leave the employ of the Company, or
(2) solicit for employment, hire or engage as an independent contractor, or
permit any organization

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 11

 

directly or indirectly controlled by you to solicit for employment, hire or
engage as an independent contractor, any person who was employed by the Company
at any time; provided that this clause (C) shall not apply to the solicitation,
hiring or engagement of any individual whose employment with the Company has
been terminated for a period of eighteen months or longer.

(D)         directly or indirectly either alone or in association with others
solicit, or permit any organization directly or indirectly controlled by you to
solicit, any current or future customer or supplier of the Company to cease
doing business in whole or in part with the Company or otherwise adversely
modify his, her or its business relationship with the Company.

(ii)          It is expressly understood and agreed that (A) although you and
the Company consider the restrictions contained in this Paragraph 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Paragraph 7 is unenforceable, such restriction shall not be rendered void
but shall be deemed to be enforceable to such maximum extent as such court may
judicially determine or indicate to be enforceable and (B) if any restriction
contained in this Agreement is determined to be unenforceable and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

8.

INJUNCTIVE RELIEF.

You acknowledge and agree that the remedy of the Company at law for any breach
of the covenants and agreements contained in Paragraph 7 of this Agreement will
be inadequate, and that the Company shall be entitled to injunctive relief
against any such breach or threatened breach. You represent and agree that such
injunctive relief shall not prohibit you from earning a livelihood acceptable to
you. You hereby irrevocably waive any right to a trial by jury in any action,
suit or other legal proceeding arising under or relating to any provision of
this Agreement.

9.

NOTICE.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the first page of this Agreement, provided that all other notices
to the Company should be directed to the attention to the Corporate Secretary of
the Company, or to such address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 12

 

10.

FURTHER ASSURANCES.

Each party hereto agrees to furnish and execute such additional forms and
documents, and to take such further action, as shall be reasonable and
customarily required in connection with the performance of this Agreement or the
payment of benefits hereunder.

11.

ENTIRE AGREEMENT.

This Agreement represents the entire agreement of the parties with respect to
the subject matter hereof and supersedes any other agreement between the parties
with respect to such subject matter, including without limitations, the
Executive Employment Agreement dated October 13, 2006.

12.

COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one in the
same instrument.

13.

LEGAL FEES AND EXPENSES.

In addition to any other benefits to which you may be entitled hereunder, the
Company shall pay all reasonable legal fees and expenses which you may incur as
a result of the Company’s contesting the validity, enforceability or your
interpretation of, or determination under, this Agreement or otherwise as a
result of any termination as a result of which you are entitled to the benefits
set forth in this Agreement.

14.

MISCELLANEOUS.

(i)           No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing signed by you and such officer as may be specifically designated by the
Board of Directors of the Company.

(ii)         No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any time prior
or subsequent time.

(iii)        The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Massachusetts
(without reference to the conflicts of laws provisions thereof).

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 13

 

(iv)        If any non-material provision of this Agreement shall be held
invalid or unenforceable, it shall be deemed to be deleted or qualified so as to
be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.

(v)          The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(vi)        If any of the payments to be made hereunder are deemed to be
nonqualified deferred compensation subject to regulation under Section 409A of
the Internal Revenue of 1986 (“Section 409A”), then the parties agree to
negotiate in good faith and amend all applicable provisions of this Agreement on
a timely basis to the extent necessary to comply with Section 409A, in a manner
that preserves, as near as possible, the economic benefits which you and the
Company negotiated in good faith when entering into this Agreement.

(vii)       The parties hereto recognize that the Company may in the future
negotiate changes in the standard form Change-in-Control Agreement between the
Company and other officers of the Company, in part to comply with Section 409A.
In that event, you agree that you will, upon the request of the Company, sign
such standard form agreement, which standard form agreement shall supersede this
Agreement.

 

CICAgt.11.23.05

 

--------------------------------------------------------------------------------



Graham Sharp

October 13, 2006

Page 14

 



(viii)      If this Agreement correctly sets forth our agreement on the subject
matter hereof, kindly sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this subject.

 

Sincerely,


 

Avid Technology, Inc.



 

By:       /s/ David A. Krall  

Name: David A. Krall

Title: CEO

 

 

 

I acknowledge receipt and agree with the foregoing terms and conditions.

 

 

/s/ Graham Sharp

Graham Sharp

 

Date: October 13, 2006

 

 

CICAgt.11.23.05

 

 